Case: 18-12224        Date Filed: 11/07/2019       Page: 1 of 32


                                                                                    [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 18-12224
                                ________________________

                           D.C. Docket No. 7:17-cv-01445-LSC



JOHN DEE CARRUTH, an individual,

                                                           Plaintiff - Appellant,

versus

ROBERT J. BENTLEY, an individual,
DAVID BYRNE, an individual,

                                                           Defendants - Appellees.

                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                              ________________________

                                     (November 7, 2019)

Before MARCUS, JULIE CARNES, and KELLY, * Circuit Judges.

MARCUS, Circuit Judge:

*
 Honorable Paul J. Kelly, Jr., United States Circuit Judge for the Tenth Circuit, sitting by
designation.
              Case: 18-12224     Date Filed: 11/07/2019    Page: 2 of 32


      John Dee Carruth, the former CEO of Alabama One Credit Union, sued

former Governor of Alabama Robert Bentley and his legal advisor, David Byrne,

after Alabama One was taken into conservatorship by a state agency and he was

terminated. Carruth alleged that the Governor and his counsel conspired with

others to improperly exert regulatory pressure on the credit union, in order to

induce Alabama One to settle lawsuits brought by a friend and former law partner

of Byrne. Carruth filed an array of constitutional claims against Bentley and Byrne

under § 1983 -- including violations of the Equal Protection Clause, a substantive

due process claim, a Takings Clause claim in violation of the Fifth Amendment,

the denial of his First Amendment right to petition government, retaliation for

exercising his right to petition the courts, and conspiracy to violate his rights, along

with three supplemental state law claims. The district court dismissed all of the

civil rights claims on qualified immunity grounds and declined to entertain the

supplemental claims.

      Carruth now appeals the dismissal of his complaint. After thorough review,

we affirm. The first defect in the complaint is that Carruth does not plausibly

allege that the Governor or his legal advisor was responsible for causing his

injuries. The decision to place Alabama One in conservatorship and the

concomitant decision to terminate Carruth’s employment were made by Sarah

Moore, the Administrator of the Alabama Credit Union Administration (ACUA),



                                           2
              Case: 18-12224     Date Filed: 11/07/2019    Page: 3 of 32


and approved by the ACUA Board of Directors. Carruth has pled no facts

plausibly establishing that the Governor and Byrne made the decisions causing

Carruth harm. What’s more, even if we could assume away the basic causation

problem permeating the entire complaint, Carruth also has failed to plausibly

allege that Bentley and Byrne violated his clearly established constitutional rights.

From the face of the complaint, it is clear that he cannot defeat their entitlement to

qualified immunity. The district court did not err in dismissing the federal claims.

                                          I.

      John Dee Carruth served as the Chief Executive Officer of Alabama One

Credit Union from 1998 until 2015. Like all other credit unions in the state,

Alabama One was regulated by the Alabama Credit Union Administration, an

independent state agency. In December 2011, the ACUA and the National Credit

Union Association (NCUA), an agency of the federal government, determined that

Alabama One was in violation of a regulatory cap placed on the percentage of

loans that could be made to any one member of the credit union. The violation

related to a series of “Member Business Loans” made to a used-car broker named

Danny Butler, a long-time member of Alabama One. The ACUA and NCUA

issued a joint Letter of Understanding and Agreement (LUA) requiring Alabama

One to reduce its concentration of Member Business Loans, directed an outside

investigation by a law firm into the actions of Carruth and other senior



                                           3
              Case: 18-12224    Date Filed: 11/07/2019   Page: 4 of 32


management officials, and ordered an accounting audit. The investigations did not

turn up evidence of wrongdoing and the LUA was lifted in April 2013.

      On July 16, 2013, a group of attorneys that Carruth refers to as the “Smyth

Group” -- Jay Smyth, his firm Lewis Smyth Winter Ford LLC, Albert Lewis, and

Bobby Cockrell -- filed four lawsuits against Alabama One and various employees,

including Carruth. The plaintiffs were past business associates of Butler, who

claimed that Alabama One was responsible for the losses they sustained in

connection with the loans made to Butler. A fifth lawsuit followed in March 2015.

Carruth characterizes these cases as an “old-fashioned ‘stick-up,’” pursued in the

hope that Alabama One would choose to “pay off” the plaintiffs in order to avoid

extended litigation.

      Finding little success in these lawsuits, the Smyth Group allegedly hatched a

plot “to improperly increase the regulatory pressure on and governmental and

public scrutiny of Alabama One and Carruth in order to coerce Alabama One to

settle the Smyth Lawsuits.” Smyth reached out to his former law partner and

friend David Byrne, Jr., the chief legal advisor to then-Governor Bentley. On

November 25, 2013, Smyth, Byrne, Governor Bentley, State Senator Gerald Allen,

and former Alabama Supreme Court Justice Bernard Harwood allegedly held a

meeting at the state capitol. According to an email from Smyth, the meeting’s

purpose was to allow the parties to “speak freely” on “Alabama One Issues” in



                                         4
             Case: 18-12224     Date Filed: 11/07/2019   Page: 5 of 32


order to decide “what actions would seem to be most . . . appropriate for the State

of Alabama.” Smyth told Senator Allen in a separate email that he hoped

Governor Bentley would direct the ACUA to “pick up where it left off,” claiming

that “conditions at Alabama One have only deteriorated.”

      According to the complaint, on January 24, 2014 another meeting took place

at the state capitol, which was attended by Smyth, Byrne, Carrie McCollum

(another legal advisor to Governor Bentley), ACUA Administrator Larry Morgan,

NCUA and ACUA officials, and a disgruntled former Alabama One employee

named Lori Baird. At this meeting, Smyth led Baird through a presentation that

provided “inside information” on wrongdoing within Alabama One. Eleven days

later, Smyth sent a memorandum to State Senator Allen, copying Byrne and

McCollum, claiming that Alabama One “has become so impaired that the only

responsible action would be for the [ACUA] to take prompt remedial action.” He

requested that certain Alabama One employees be suspended and that Alabama

One be placed into conservatorship.

      About a week later, on February 12, 2014, Smyth sent another memorandum

to Byrne and Senator Allen, and in an email to Byrne’s assistant he wrote:

      Thanks for your help, Pam. I believe now that everyone (perhaps with
      the notable exception of Larry Morgan) is on the same page re Alabama
      One issues. I have confidence the Governor will act decisively on this.
      David (Byrne) is providing good leadership, as usual.




                                         5
             Case: 18-12224    Date Filed: 11/07/2019   Page: 6 of 32


Smyth sent another email to Byrne, Allen, and others the following day, in which

he discussed a lawsuit two of his clients had filed against Alabama One. He wrote:

      [The plaintiffs] continue to hope for prompt and effective remedial
      action against Alabama One by the ACUA acting in concert and
      coordination with the Governor’s office. They are, quite literally,
      depending on the Bentley administration’s showing up like the cavalry
      in a John Wayne movie. While we all expect these civil plaintiffs to
      ultimately prevail in their various lawsuits, the results from the
      courthouse will not materialize soon enough to save them from
      suffering serious -- and wholly unnecessary -- damages in the
      meantime.

      During a break in a deposition in one of the Smyth-Alabama One lawsuits,

on February 27, 2014, Smyth said to an Alabama One attorney, “If you don’t settle

our lawsuits today and pay us money today, the regulators will do bad things to

Alabama One tomorrow.” The next day, Carruth and three other Alabama One

employees were suspended by the ACUA. Administrator Morgan later said that

“both Mr. Byrne and Governor Bentley wanted something to happen at Alabama

One, they wanted suspensions,” and that Bentley told Morgan to suspend the

Alabama One employees or resign. Morgan said that he did not know who

prepared the suspension letters. That evening, Smyth sent an email to Byrne with

the subject line “Alabama One” expressing his appreciation.

      The ACUA allowed the suspended employees to return to work on March

21, 2014, after they agreed to release all claims against the ACUA. The next day,

Morgan resigned from his position as Alabama Credit Union Administrator. On



                                         6
             Case: 18-12224      Date Filed: 11/07/2019   Page: 7 of 32


April 15, 2014, Bentley appointed Sarah Moore as the new Administrator. Moore

had no professional experience in credit union regulation. Prior to her

appointment, she was an executive at Colonial Bank in Montgomery, Alabama,

where she worked with Byrne while he was the bank’s general counsel. During the

interview process, Byrne told her that Alabama One was a “large problem” that

she’d have to deal with.

      Ms. Moore officially took office on July 1, 2014 as the new Administrator of

the Alabama Credit Union Administration. A few days later, she met with Carruth

and told him she was ordering an examination of Alabama One by an outside

auditing firm. ACUA and NCUA conducted a joint examination in August, and

they then issued a Preliminary Warning Letter directing Alabama One to stop

making Member Business Loans. In March 2015, the ACUA informed Alabama

One that it would be receiving a Cease and Desist Order, a more severe sanction

requiring Alabama One to undergo more extensive outside review of its lending

activities and its management.

      In June 2015, Alabama One and Carruth filed their first lawsuit in federal

district court against the Smyth Group, Byrne, Moore, and others, alleging

violations of various constitutional provisions and several claims under Alabama

law. On August 26, the complaint was amended to add Governor Bentley as a

defendant. The following day, on August 27, 2015, some sixteen months after



                                          7
              Case: 18-12224      Date Filed: 11/07/2019    Page: 8 of 32


Sarah Moore had taken the reins, the ACUA placed Alabama One in

conservatorship and removed Carruth as CEO. The ACUA appointed itself

conservator of Alabama One and delegated its authority to Moore to run Alabama

One. Moore, in turn, denied Carruth indemnification for his legal expenses related

to his challenge to the conservatorship order.

      Carruth then commenced this lawsuit in federal district court against Bentley

and Byrne under § 1983 on August 25, 2017. He claimed that (1) his termination

and the denial of indemnification was a taking in violation of the Fifth

Amendment, (2) the defendants violated his right to the equal protection of the

laws, (3) they violated his substantive due process rights, (4) they interfered with

his First Amendment right to petition the courts, (5) they retaliated against him

because of the lawsuit he filed against the Smyth Group in 2015, and, finally, (6)

they conspired to deprive him of his rights. Carruth added three state law claims,

for tortious interference, intentional infliction of emotional distress, and civil

conspiracy.

      In a lengthy order, the district court granted Bentley and Byrne’s motion to

dismiss, concluding that they were entitled to qualified immunity on each of

Carruth’s § 1983 claims. Having dismissed all of the federal claims, the court

declined to exercise supplemental jurisdiction over the state law claims and

dismissed them without prejudice.



                                            8
               Case: 18-12224       Date Filed: 11/07/2019       Page: 9 of 32


       This timely appeal followed.1 Carruth now challenges the district court’s

conclusion that Bentley and Byrne are entitled to qualified immunity and that his

equal protection, takings, due process, retaliation, and conspiracy claims should be

dismissed. He also says that the district court erred by not granting leave to amend

his complaint.

                                              II.

       We review the dismissal of a complaint under Rule 12(b)(6) de novo. Gates

v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018). We accept all facts alleged in

the complaint as true and draw all inferences in the plaintiff’s favor. Id. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)).

       Carruth argues that the district court erred in granting Bentley and Byrne

qualified immunity. Qualified immunity shields “government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would



1
 This case against defendants Bentley and Byrne is one of four appeals currently pending in our
Court arising out of the conservatorship of Alabama One. See also Powell v. Ala. Credit Union
Admin., No. 18-11176 (11th Cir. argued Apr. 9, 2019); Carruth v. Moore, No. 18-11192 (11th
Cir. argued Apr. 9, 2019); Carruth v. Lewis Smyth Winter Ford LLC, No. 18-13272 (11th Cir.
argued Apr. 9, 2019).


                                               9
             Case: 18-12224     Date Filed: 11/07/2019    Page: 10 of 32


have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). The doctrine is designed to permit

“government officials to carry out their discretionary duties without the fear of

personal liability or harassing litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194

(11th Cir. 2002). It “protect[s] from suit ‘all but the plainly incompetent or one

who is knowingly violating the federal law.’” Id. (quoting Willingham v.

Loughnan, 261 F.3d 1178, 1187 (11th Cir. 2001)).

      “In order to receive qualified immunity, the public official ‘must first prove

that he was acting within the scope of his discretionary authority when the

allegedly wrongful acts occurred.’” Id. (quoting Courson v. McMillian, 939 F.2d
1479, 1487 (11th Cir. 1991) (internal quotations omitted)). If the official makes

this showing, “the burden shifts to the plaintiff to show that qualified immunity is

not appropriate.” Id. To defeat qualified immunity, “(1) the relevant facts must set

forth a violation of a constitutional right, and (2) the defendant must have violated

a constitutional right that was clearly established at the time of defendant’s

conduct.” Taylor v. Hughes, 920 F.3d 729, 732 (11th Cir. 2019). In this case, we

look only to decisions from the United States Supreme Court, this Court, or the

Supreme Court of Alabama for clearly established law. See Snider v. Jefferson

State Cmty. Coll., 344 F.3d 1325, 1328 (11th Cir. 2003).




                                          10
             Case: 18-12224      Date Filed: 11/07/2019    Page: 11 of 32


                                           A.

      For starters, Carruth claims that the district court erred at the first step in

finding that Bentley and Byrne acted within their discretionary authority. An

official is entitled to qualified immunity only if he was “engaged in a

‘discretionary function’ when he performed the acts of which the plaintiff

complains.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1264 (11th

Cir. 2004). The question is essentially whether the actions “are of a type that fell

within the employee’s job responsibilities.” Id. at 1265. The inquiry is two-fold:

“We ask whether the government employee was (a) performing a legitimate job-

related function (that is, pursuing a job-related goal), (b) through means that were

within his power to utilize.” Id.

      Two actions allegedly tie Bentley and Byrne to Administrator Moore’s

decision to place Alabama One into conservatorship and terminate Carruth:

Bentley’s appointment of Moore as the new ACUA Administrator on April 15,

2014; and Byrne’s comment to Moore when she was interviewed for the position

that Alabama One would be “a large problem.” Both were part of the legitimate

job-related functions of the defendants. An Alabama statute expressly provides

that the Alabama Credit Union Administrator “shall be appointed by the

Governor.” Ala. Code § 5-17-41. It could not be clearer, then, that Bentley’s




                                           11
             Case: 18-12224     Date Filed: 11/07/2019   Page: 12 of 32


appointment of Moore was a legitimate job function and that it fell well within his

powers as the Governor of the state.

      As for legal advisor Byrne, a different Alabama statute empowers the

Governor to “employ an attorney or attorneys to advise him in his official

capacity.” Id. § 36-13-2. Bentley and Byrne assert that this statutory provision

and the Governor’s general executive authority bring Byrne’s statement to Moore

within the province of his discretionary functions as the Governor’s advisor.

Under the Constitution of Alabama, “[t]he supreme executive power” of the state is

vested in the governor, and he has the duty to “take care that the laws be faithfully

executed.” Ala. Const. §§ 113, 120. The Supreme Court of Alabama has

explained that “these express constitutional provisions, all of which are of course

unique to the office of governor, plainly vest the governor with an authority to act

on behalf of the State and to ensure ‘that the laws [are] faithfully executed.’” Riley

v. Cornerstone Cmty. Outreach, Inc., 57 So. 3d 704, 719 (Ala. 2010); see also id.

(“[E]verything pertaining to the executive department is at all times pending before

the Governor in his official capacity.” (quoting State v. Simon, 99 A.2d 922, 925

(Me. 1953))).

      The regulation of Alabama One fell within the Governor’s lawful job

functions because the Alabama Credit Union Administration executes and enforces

Alabama’s laws regarding credit unions and the Governor has the duty to ensure



                                          12
             Case: 18-12224      Date Filed: 11/07/2019    Page: 13 of 32


that the laws are faithfully executed. See Ala. Code § 5-17-40(a) (providing that

the ACUA “shall administer the laws of this state which regulate or otherwise

relate to credit unions in the state”). The Governor also has statutory authority to

hire lawyers to serve as his advisors and aid him in the execution of his duties.

When an advisor seeks to inform an official appointed by the Governor of the

administration’s regulatory priorities or discuss some issue falling under that

official’s portfolio, that advisor is also performing a discretionary job-related

function.

      Carruth argues, nevertheless, that Byrne and Bentley did not execute their

job-related functions “in an authorized manner,” since they allegedly coerced and

threatened ACUA Administrators Larry Morgan and Sarah Moore to take

unwarranted regulatory actions against Carruth and Alabama One. This argument

has been rejected by our precedent: at this stage in the analysis, we “temporarily

put[] aside the fact that [the official’s actions] may have been committed for an

unconstitutional purpose, in an unconstitutional manner, to an unconstitutional

extent, or under constitutionally inappropriate circumstances.” Holloman, 370
F.3d at 1266. That means we must set aside, for now, the claim that Bentley and

Byrne undertook these actions in order to wrongfully pressure Alabama One to

settle the Smyth cases or in order to retaliate against Carruth for bringing his first

lawsuit against them. For present purposes, the question is whether the official’s



                                           13
             Case: 18-12224      Date Filed: 11/07/2019    Page: 14 of 32


actions are of the sort that fall within the “‘arsenal’ of powers” the official is given

“to accomplish her goals.” Id. at 1267. In this setting, we do not ask whether the

defendants acted illegally, because “[f]ramed that way, the inquiry is no more than

an ‘untenable’ tautology.” Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1282 (11th

Cir. 1998) (quoting Sims v. Metro. Dade Cty., 972 F.2d 1230, 1236 (11th Cir.

1992)). A plaintiff cannot plead around qualified immunity simply by saying that

the official was animated by an unlawful purpose. The exception would swallow

the rule.

       Governor Bentley had the authority to appoint the Administrator of the

Alabama Credit Union Administration and, as part of his constitutional authority as

the state’s chief executive, the power to direct and inform her actions as a

regulator. And Byrne was a statutorily authorized legal advisor to Governor

Bentley; their relevant actions fell within their discretionary authority.

                                           B.

       Bentley and Byrne submit that Carruth’s complaint fails to plausibly plead

any constitutional violation of the First, Fifth, or Fourteenth Amendments because

he cannot show that Bentley and Byrne were the legal cause of his injuries. “As

with any common law tort,” a § 1983 plaintiff “must establish an adequate causal

link between the alleged harm and the alleged unlawful conduct.” Dixon v. Burke

County, 303 F.3d 1271, 1275 (11th Cir. 2002). Carruth’s complaint tells a detailed



                                           14
             Case: 18-12224     Date Filed: 11/07/2019   Page: 15 of 32


story about the influence and control that the defendants -- and Byrne in particular

-- had over the ACUA. But the factual allegations relate almost entirely to the

Administrator (Larry Morgan) who served in that position before Sarah Moore

assumed her duties, and Moore (not Morgan) was the official who ultimately acted

against Carruth and Alabama One. The problem for Carruth is that his claims do

not plausibly allege that Bentley and Byrne caused the injuries he sustained.

      For one thing, Carruth’s only allegations on this score are pled at the highest

order of abstraction and therefore must be disregarded. Other than the claim that

Byrne told Moore in her interview for the Administrator position in 2014 that

Alabama One would be “a large problem,” the allegations involving Moore are

stated in a wholly conclusory manner: thus, for example, the complaint alleges

that Moore ordered an audit of Alabama One “[p]ursuant to and in furtherance of

the Defendants’ scheme,” and that Moore conserved Alabama One and terminated

Carruth while “acting at the direction of” Bentley and Byrne. These claims are

strikingly similar to those the Supreme Court disregarded in Ashcroft v. Iqbal, 556
U.S. 662 (2009). See, e.g., id. at 680–81 (holding that the allegations that an

individual was the “principal architect” of a policy or was “instrumental” in

adopting it were conclusory and not entitled to the presumption of truth); see also

McCullough v. Finley, 907 F.3d 1324, 1333–34 (11th Cir. 2018) (holding that

allegations that defendants “adopted” and “administered” an unlawful scheme “at



                                         15
             Case: 18-12224     Date Filed: 11/07/2019   Page: 16 of 32


the highest level” were conclusory). We, therefore, need not and indeed cannot

take it as true that Bentley and Byrne directed Administrator Moore to place the

credit union in a conservatorship or fire Carruth.

      Moreover, Administrator Moore and the other members of the Board of the

ACUA sit in the middle of the causal chain allegedly running from Bentley and

Byrne to Carruth’s injuries. The requisite “causal relation” for a § 1983 claim

“does not exist when the continuum between Defendant’s action and the ultimate

harm is occupied by the conduct of deliberative and autonomous decision-makers.”

Dixon, 303 F.3d at 1275. The Dixon case involved an appointment to a local

board of education. To fill the seat, a grand jury was required to select an

individual from those who applied and submit that person’s name to a state court

judge, who had the final approval. Id. at 1273. An advisor to the grand jury

suggested that the new member should be of the same race and gender -- white and

male -- as the outgoing board member; the grand jury followed that advice and the

judge approved their selection. A female applicant sued the advisor, the grand jury

foreman, and the County under § 1983. The Court held that the claims against the

individual defendants failed on causation grounds. Id. at 1275. As for the

foreman, the Court concluded that other “acts includ[ing] the votes of independent

grand jurors and the action of an independent state Judge” vitiated the chain of

causation. Id. A panel of this Court observed that the case against the advisor was



                                         16
             Case: 18-12224     Date Filed: 11/07/2019   Page: 17 of 32


“even weaker,” since “the intervening free, independent, and volitional acts of the

Grand Jury and the state Judge” stood between his advice and the hiring decision.

Id. Because of these intervening steps and because neither defendant “possess[ed]

or assert[ed] any coercive force that subverted the individual free will of those who

voted,” the causal chain was broken. Id.

      So too here. Importantly, Carruth does not make any allegations that

impugn or otherwise undermine the independence of the other members of the

ACUA Board, none of whom noted their dissent to the conservatorship. See Ala.

Code § 5-17-8(f) (requiring majority approval by the ACUA Board to appoint a

conservator). Under a straightforward application of Dixon, then, there were

“intervening free, independent, and volitional acts” between any improper acts by

the defendants and the decisions taken by Administrator Moore and the members

of the Board of Directors of the ACUA that caused Carruth’s injuries.

      Carruth disagrees, asserting that this case is like a “cat’s paw” Title VII case

where a plaintiff attempts to show causation by establishing “that the

decisionmaker followed [a] biased recommendation without independently

investigating the complaint against the employee.” Stimpson v. City of

Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999). He says that Sarah Moore was

under the control of Bentley and Byrne, and the Board simply followed Moore’s

tainted decision without making a truly independent and deliberative decision. The



                                           17
              Case: 18-12224   Date Filed: 11/07/2019   Page: 18 of 32


allegations in the complaint do not support Carruth’s argument. In fact, Carruth

has offered precious little to suggest that Moore herself was not an independent

deliberative actor -- at most, he has presented only Byrne’s comment some sixteen

months before the conservatorship decision was taken that Alabama One would be

a problem, the fact that the Governor appointed her to run ACUA after the

campaign to pressure Alabama One had been ongoing for several years, and the

time span of 13 months from Moore’s appointment to the conservatorship decision.

That’s not much to create an inference that Moore was not an autonomous

decisionmaker, and the conclusory allegation that she was acting at the direction of

Byrne and Bentley must be disregarded under Iqbal.

      Moreover, even if the complaint could somehow be read to plausibly claim

that Moore was acting under the influence of Byrne and Bentley -- and we do not

think the complaint can fairly be read that way -- the complaint does not even

remotely suggest that the other members of the Board of the ACUA were somehow

under the sway of Bentley and Byrne, or that Moore “possess[ed] or assert[ed] any

coercive force that subverted the individual free will of those who voted.” Dixon,
303 F.3d at 1275. Quite simply, Carruth’s complaint does not plausibly allege that

the Governor and his counsel were the cause of Carruth’s injuries, and so he cannot

establish the necessary nexus between these defendants and any violation of his

constitutional rights.



                                         18
              Case: 18-12224    Date Filed: 11/07/2019    Page: 19 of 32


                                          C.

      Even if Carruth had adequately pled causation, however, he still would be

unable to overcome Bentley and Byrne’s entitlement to qualified immunity for

reasons specific to each claim. We address each in turn, starting with equal

protection.

                                          1.

      Carruth argues that “[d]espite the similarity between 2012/2013 Alabama

One and Carruth and 2015 Alabama One and Carruth, regulators treated them far

differently,” in violation of the Equal Protection Clause. He has asserted what is

called a “class of one” equal protection claim, arguing that he was singled out for

arbitrary and irrational mistreatment, and he attempts to use the state’s earlier

treatment of himself and Alabama One as a proper comparator to establish that his

treatment in 2015 was an outlier. His claim fails.

      The Supreme Court first explicitly recognized the “class of one” equal

protection theory in Village of Willowbrook v. Olech, 528 U.S. 562 (2000) (per

curiam). In Olech, the plaintiff claimed that the Village demanded a 33-foot

easement as a condition of connecting her property to the municipal water supply,

while it only asked for a 15-foot easement from similarly situated property owners.

She alleged that the difference was “irrational and wholly arbitrary,” and said that

a 15-foot easement was “clearly adequate.” Id. at 565. The Supreme Court held



                                          19
             Case: 18-12224     Date Filed: 11/07/2019    Page: 20 of 32


that the plaintiff’s complaint stated a valid “class of one” equal protection claim.

Id.

       In a later case, the Court explained that the class of one theory applies when

there is “a clear standard against which departures, even for a single plaintiff, [can]

be readily assessed.” Engquist v. Or. Dep’t of Agr., 553 U.S. 591, 602 (2008).

The Court went on:

       There are some forms of state action, however, which by their nature
       involve discretionary decisionmaking based on a vast array of
       subjective, individualized assessments. In such cases the rule that
       people should be “treated alike, under like circumstances and
       conditions” is not violated when one person is treated differently from
       others, because treating like individuals differently is an accepted
       consequence of the discretion granted. In such situations, allowing a
       challenge based on the arbitrary singling out of a particular person
       would undermine the very discretion that such state officials are
       entrusted to exercise.

Id. at 603. Thus, the Supreme Court held that the class of one theory “has no

application” in the context of public employment decisions, since it would open up

too many discretionary governmental decisions to equal protection claims. Id. at

607.

       We conclude that the class of one equal protection theory similarly has no

application to the decision to place Alabama One in conservatorship or to

terminate Carruth as its CEO. As the district court observed, it is difficult to

“envision a better example of discretionary decisionmaking than whether to

conserve a Credit Union and terminate certain of its employees.” The decision to

                                          20
             Case: 18-12224      Date Filed: 11/07/2019   Page: 21 of 32


conserve a credit union and depose its leadership is a major one, as Carruth tells us,

and it requires the ACUA to make “a vast array of subjective, individualized

assessments.” Id. at 603. For a state regulatory agency to do its job effectively, it

must be able to take into account all of the relevant facts and circumstances of the

individual cases before it. In Griffin Industries, Inc. v. Irvin, 496 F.3d 1189 (11th

Cir. 2007), this Court held that state government officials were entitled to qualified

immunity from a similar class of one claim brought by a company that operated a

chicken rendering plant. Id. at 1207. The company claimed that the officials

subjected the plant to stricter environmental regulation than other similarly situated

facilities. Id. at 1194–95. We rejected the claim, explaining that unlike in Olech,

the regulatory decisions involved were “multi-dimensional,” with “varied

decisionmaking criteria applied in a series of discretionary decisions made over an

extended period of time.” Id. at 1203. When the challenged government action “is

not the product of a one-dimensional decision” it is more difficult to make out a

class of one claim. Id. at 1203–04. The various decisions made by the defendants

and other state officials leading up to the conservatorship of Alabama One are

similarly complex and multidimensional. Carruth has not pointed to any “one-

dimensional decision” that shows that he and Alabama One were treated arbitrarily

or dissimilarly from similarly situated entities.




                                          21
              Case: 18-12224     Date Filed: 11/07/2019     Page: 22 of 32


      Moreover, and equally fatal to this claim, Carruth’s attempt to use a prior

version of himself and Alabama One as a comparator finds no support in our case

law. Carruth has cited no case in which this Court, the United States Supreme

Court, the Supreme Court of Alabama, or any other court, for that matter, has held

that a plaintiff can make out a class of one claim by using an earlier version of

himself as the “similarly situated” comparator. In fact, the cases say without fail

that a class of one claim is available when a plaintiff has been “intentionally

treated differently from others similarly situated.” Olech, 528 U.S. at 564

(emphasis added); see also Engquist, 553 U.S. at 601; Griffin Indus., 496 F.3d at

1202. That language naturally suggests that a plaintiff must point to someone else

who received or is receiving more favorable treatment. Carruth appears to

recognize that there is no clearly established law in support of his theory. His

opening brief says that this appeal presents an “issue of first impression” of

“[w]hether an earlier ‘version’ of an individual subject to state regulation can be an

adequate comparator to the current ‘version’ of that same individual for purposes

of a ‘class of one’ claim.” Initial Br. of Appellant i. If the question is one of first

impression, the defendants are almost certainly entitled to qualified immunity,

since there is rarely a clearly established violation of law in the absence of

supporting case law.




                                           22
              Case: 18-12224      Date Filed: 11/07/2019    Page: 23 of 32


      Carruth cites to no case, and we can find none, in which this Court or the

Supreme Court has approved a class of one equal protection theory that involved

regulatory decisions remotely similar to those made by the Alabama Credit Union

Administration in this case. Nor has he cited to any case indicating that a plaintiff

may use an earlier version of himself as a comparator to prove a class of one claim.

Since there is no clearly established law establishing that Carruth’s alleged

differential treatment violated the Equal Protection Clause, Bentley and Byrne are

entitled to qualified immunity.

                                            2.

      Bentley and Byrne are also entitled to qualified immunity on the due process

claim. Carruth’s complaint asserts a violation of his substantive due process rights

-- indeed, the relevant heading reads, “COUNT III – 42 U.S.C. § 1983

(SUBSTANTIVE DUE PROCESS)” -- and the district court therefore properly

construed it as a substantive due process claim. Carruth now says that he intended

to bring a procedural due process claim. He made no such argument in district

court, and, accordingly, we need not consider it. See Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“This Court has repeatedly

held that an issue not raised in the district court and raised for the first time in an

appeal will not be considered by this court.” (quotations omitted)).




                                           23
             Case: 18-12224     Date Filed: 11/07/2019   Page: 24 of 32


      If we did, however, Carruth still could not defeat Bentley and Byrne’s claim

of qualified immunity because he fails to cite to any clearly established law that

would have placed the defendants fairly on notice that their conduct violated his

substantive or procedural due process rights. In the first place, this Court has

expressly held that “an employee with a property right in employment is protected

only by the procedural component of the Due Process Clause, not its substantive

component.” McKinney v. Pate, 20 F.3d 1550, 1560 (11th Cir. 1994) (en banc).

So to the extent that Carruth asserts a substantive due process claim based on the

deprivation of his right to continued employment as CEO of Alabama One,

controlling precedent holds that it must fail.

      And even if we grant Carruth the benefit of construing his complaint as

having somehow included a procedural due process claim, he has not met his

burden of plausibly alleging the violation of a clearly established constitutional

right. A terminated government employee cannot bring a procedural due process

claim “before the employee utilizes appropriate, available state remedial

procedures.” Id. And even “[w]hen a state procedure is inadequate, no procedural

due process right has been violated unless and until the state fails to remedy that

inadequacy.” Id. Assuming that Carruth had a property right in his continued

employment -- a highly debatable proposition, since any property right he held was




                                          24
                Case: 18-12224      Date Filed: 11/07/2019      Page: 25 of 32


probably extinguished by the conservatorship 2 -- Carruth also must show that state

law does not afford him an adequate remedial procedure for the deprivation of his

rights.

          To prevail, then, Carruth must allege that he has attempted to make use of

whatever state law avenue for relief is available to him and that the remedial

procedure is inadequate. By statute, Alabama law provides for judicial review of a

conservatorship decision and of a decision by the ACUA Board to suspend an

employee. See Ala. Code § 5-17-8(g) (“Not later than 10 calendar days after the

date on which the Alabama Credit Union Administration takes possession and

control of the business and assets of a credit union pursuant to subsection (f),

officials of the credit union who were terminated by the conservator may apply to

the circuit court for the judicial circuit in which the principal office of the credit

union is located for an order requiring the administration to show cause why it

should not be enjoined from continuing possession and control.”). Indeed,

Carruth’s separate lawsuit against Administrator Moore and the ACUA now

pending in this Court began as an action under Alabama Code § 5-17-8 challenging

the conservatorship and seeking reinstatement. See Notice of Removal at 11–88,


2
  Alabama Code § 5-17-8(m) provides that “[a]fter taking possession of the property and
business of a credit union through conservatorship, the conservator may terminate or adopt any
executory contract to which the credit union may be a party.” The district court concluded that
this provision implied that Carruth had no entitlement to continued employment upon the
conservatorship of Alabama One, since the conservator had the apparently unrestricted power to
terminate any contracts made by the credit union, including employment contracts.


                                              25
             Case: 18-12224     Date Filed: 11/07/2019    Page: 26 of 32


Carruth v. Moore, No. 7:16-cv-01935-LSC (N.D. Ala. Dec. 2, 2016). Carruth has

offered us no reason to conclude or even suspect that this procedure would be

inadequate to protect his due process rights. Carruth’s claim for reinstatement

under Alabama law is being heard in a competent court of law. In short, he has not

shown a clearly established violation of his right to due process.

                                          3.

      Carruth’s Takings Clause claim also fails because there is no clearly

established law on this matter either. He has not cited to any case from this Court,

the United States Supreme Court, or the Supreme Court of Alabama holding that a

state regulatory agency’s decision to place an institution into conservatorship and

terminate its executives is an unconstitutional taking, nor can he establish that this

is the rare case where a constitutional violation would be apparent without

clarifying law. See, e.g., United States v. Lanier, 520 U.S. 259, 271 (1997)

(explaining that in some cases, “a general constitutional rule already identified in

the decisional law may apply with obvious clarity to the specific conduct in

question”); Vinyard v. Wilson, 311 F.3d 1340, 1350 (11th Cir. 2002) (“[T]he

words of the pertinent federal statute or federal constitutional provision in some

cases will be specific enough to establish clearly the law applicable to particular

conduct and circumstances and to overcome qualified immunity, even in the total

absence of case law. (emphasis omitted)). A constitutional violation can be clearly



                                          26
              Case: 18-12224     Date Filed: 11/07/2019    Page: 27 of 32


established without factually similar case law when “no reasonable officer could

have believed that [the defendants’] actions were legal,” Lee v. Ferraro, 284 F.3d
1188, 1199 (11th Cir. 2002), but this case plainly does not fall within that category

and Carruth does not claim that it does.

      It is Carruth’s burden to establish that Byrne and Bentley are not entitled to

qualified immunity and he has not met it. None of the cases cited by Carruth even

involved the Takings Clause; rather, all of them were due process cases. See

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 536 (1985); Econ. Dev. Corp.

of Dade Cty. v. Stierheim, 782 F.2d 952, 953 (11th Cir. 1986) (per curiam); Fowler

v. Johnson, 961 So. 2d 122, 128 (Ala. 2006). Carruth’s failure to meet his burden

compels us to affirm the district court’s dismissal of this claim. Bentley and Byrne

are entitled to qualified immunity on this one too.

                                            4.

      As for his First Amendment retaliation claim, Carruth argues primarily that

the district court erred in dismissing the claim on causation grounds. As we’ve

noted already, we agree with the district court’s causation analysis and in fact

conclude that it requires dismissal of all of Carruth’s § 1983 claims. But Carruth’s

retaliation claim has an additional flaw.

      “To state a retaliation claim, the commonly accepted formulation requires

that a plaintiff must establish first, that his speech or act was constitutionally



                                            27
             Case: 18-12224      Date Filed: 11/07/2019    Page: 28 of 32


protected; second, that the defendant’s retaliatory conduct adversely affected the

[plaintiff]; and third, that there is a causal connection between the retaliatory

actions and the adverse effect on speech.” Bennett v. Hendrix, 423 F.3d 1247,

1250 (11th Cir. 2005). The parties do not dispute, for present purposes, whether

Carruth engaged in protected conduct or whether the purported retaliatory action

had an adverse effect that would deter “a person of ordinary firmness” from

engaging in that conduct. See id. at 1253. The only question is whether Carruth

has plausibly alleged a causal connection between Carruth’s protected acts -- filing

his first lawsuit in federal court and, more particularly, adding Governor Bentley as

a defendant in August 2015 -- and the alleged retaliatory actions.

      The problem is that the causal connection Carruth points to contradicts the

bulk of the allegations in his complaint. For the purposes of this claim, Carruth

asserts that the defendants terminated his employment as an act of retaliation for

his 2015 lawsuit. He notes that the ACUA put Alabama One in conservatorship

and terminated his employment the day after he added Governor Bentley as a

defendant in that lawsuit. Carruth suggests that the temporal proximity between

the events implies a causal relationship. But a heading in his complaint asserts, in

sharp contrast, that “Conservatorship Was The Goal All Along For The Smyth

Group And Their Co-Conspirators.” Original Compl. ¶ 147. He also alleged that

“[f]rom the beginning of the discussions between the Defendants and the Smyth



                                           28
             Case: 18-12224      Date Filed: 11/07/2019    Page: 29 of 32


Group regarding putting improper regulatory pressure on Alabama One and

Carruth, Smyth made no secret of his end-goal -- conserve the credit union [and]

remove management.” Id. (emphasis added). The over-arching narrative is that

the defendants were part of a conspiracy dating back well before his 2015 lawsuit

was filed.

      Carruth lacks any plausible account of how conserving Alabama One and

replacing its leadership was both Bentley and Byrne’s ultimate goal for years and

an act of retaliation for Carruth’s protected activities in 2015. In his brief, he

argues:

      While Carruth does allege that, as early as November 20, 2013, attorney
      Jay Smyth began first discussing with state officials the issue of
      conserving Alabama One, Carruth also alleges that the final nail in the
      coffin was when Carruth joined Appellee Bentley as a defendant in a
      federal lawsuit. It was not until this event happened that the Appellees
      made the decision to carry through with the “goal”.

Reply Br. of Appellant 23. In other words, Carruth now says that Bentley and

Byrne wanted to fire him all along, but they did not decide to actually do it until

Carruth engaged in the protected conduct.

      If we take all of the facts as alleged as true, however, the claim of retaliation

is facially implausible. The thrust of his complaint is that there was an ongoing

and longstanding conspiracy to put regulatory pressure on Alabama One that

resulted in conservatorship and Carruth’s termination. It is only in response to the

defendants’ argument on appeal that he asserts that the defendants didn’t really

                                           29
             Case: 18-12224     Date Filed: 11/07/2019   Page: 30 of 32


decide to conserve Alabama One until August 2017. There are no allegations in

the complaint referring to discussions between the defendants and ACUA

Administrator Moore around the time that Carruth amended his complaint to

include Bentley as a defendant. He does not say or even suggest that after Carruth

filed his lawsuit, Bentley and Byrne told Moore to pull the trigger. In fact, Carruth

specifically alleged that “the decision to conserve Alabama One and terminate

Carruth had been made and communicated well before the ACUA Board met in

Montgomery on August 27, 2015” to make the formal decision. Original Compl. ¶

144 (emphasis added). Apparently, Carruth now argues that “well before” means

“the day before,” immediately after the defendants learned that Bentley was being

included as a defendant. We are unpersuaded.

      Carruth offers no factual allegations to support the claim that the decision to

place Alabama One into conservatorship and terminate his employment was made

because of his protected activities, and the “obvious alternative explanation” is that

the decision was made long before that date, since that is the story told by

Carruth’s complaint. See Iqbal, 556 U.S. at 682; see also Initial Br. of Appellant

15 (claiming that “remov[ing] Carruth . . . was the goal of the conspiracy”). Thus,

this claim fails too because Carruth’s complaint does not state a plausible causal

connection between his protected activities and the defendants’ acts of retaliation.




                                          30
                Case: 18-12224        Date Filed: 11/07/2019        Page: 31 of 32


                                                  5.

       Finally, we come to Carruth’s conspiracy claim. As we see it, this one fails

for two independent reasons. The district court dismissed it because he “made no

argument as to why Defendants are not entitled to qualified immunity in regards to

his conspiracy claim.” He has still failed to offer any argument on this point.

Again, it is his burden to show that the defendants are not entitled to qualified

immunity, and he has not attempted to surmount it.

       Moreover, “to sustain a conspiracy action under § 1983 . . . a plaintiff must

show an underlying actual denial of its constitutional rights.” GJR Invs., Inc. v.

County of Escambia, 132 F.3d 1359, 1370 (11th Cir. 1998), abrogated on other

grounds as recognized by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010).

For the reasons set forth above, we do not think that Carruth has plausibly alleged

the denial of any of his constitutional rights.

                                               * * *

       The long and short of it is that the district court did not err in dismissing

Carruth’s federal claims with prejudice.3 Carruth has not plausibly alleged that



3
  Carruth also argues that the district court erred in dismissing his claims with prejudice and
denying him leave to amend his complaint. But Carruth never moved to amend his complaint in
district court. “A district court is not required to grant a plaintiff leave to amend his complaint sua
sponte when the plaintiff, who is represented by counsel, never filed a motion to amend nor
requested leave to amend before the district court.” Wagner v. Daewoo Heavy Indus. Am. Corp.,
314 F.3d 541, 542 (11th Cir. 2002) (en banc). Carruth -- who at all times was represented by
counsel -- did not move to amend his complaint or suggest to the district court how he would do


                                                  31
               Case: 18-12224        Date Filed: 11/07/2019       Page: 32 of 32


Bentley and Byrne were the legal cause of his injuries. Nor has he otherwise

plausibly alleged violations of his rights under the Equal Protection Clause, the

Due Process Clause, the First Amendment, or the Takings Clause. He cannot

overcome Bentley and Byrne’s claims to qualified immunity. His § 1983 claims

were properly dismissed by the district court.

       AFFIRMED.




so, and he has not even told us in his appellate briefs how he would attempt to cure his complaint.
The district court did not abuse its discretion by declining to grant leave to amend sua sponte.


                                                32